 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MOODY WOODROW TANKSLEY,                             No. 2:18-cv-3158-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    SACRAMENTO COUNTY JAIL, et al. ,
15                        Defendants.
16

17           Plaintiff, a former county inmate, proceeds without counsel in this action brought pursuant

18   to 42 U.S.C. § 1983. He has also filed an application to proceed in forma pauperis (ECF No. 2).

19                                 Application to Proceed In Forma Pauperis

20           Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1).

21   Accordingly, his request to proceed in forma pauperis is granted.

22                                                  Screening

23           I.      Legal Standards

24           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

25   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

26   which relief may be granted, or seeks monetary relief against an immune defendant.

27           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,

28   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
                                                         1
 1   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 2   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 3   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
 4   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 5   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
 6   relief above the speculative level on the assumption that all of the complaint's allegations are
 7   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
 8   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
 9   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
10           In reviewing a complaint under this standard, the court must accept as true the allegations
11   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
12   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
13   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
14   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
15   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
16   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
17   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
18           II.     Analysis
19           As a threshold matter, plaintiff’s complaint is illegible. Rather than appending additional
20   pages in order to clearly articulate his claims, he has attempted to condense his handwriting to fit
21   the small space offered by the complaint form. The result is an unbroken wall of text with no
22   discernable gaps between words or sentences. The court simply cannot make out the claims
23   plaintiff seeks to raise and it declines to guess as to his intent. Thus, it will dismiss the complaint
24   with leave to amend.
25           Additionally, from what can be discerned from the document plaintiff has sued two
26   entities – the Sacramento County Jail and the Sacramento County Jail Medical Staff – who are
27   not proper defendants in a section 1983 action. See e.g., Vance v. County of Santa Clara, 928 F.
28   Supp. 993, 996 (N.D. Cal. 1996) (“Naming a municipal department as a defendant is not an
                                                          2
 1   appropriate means of pleading a § 1983 action against a municipality.”). He should bear this in
 2   mind in drafting his amended complaint – if he elects to file one.
 3                                              Leave to Amend
 4             Plaintiff is cautioned that any amended complaint must identify as a defendant only
 5   persons who personally participated in a substantial way in depriving him of his constitutional
 6   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
 7   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
 8   perform an act he is legally required to do that causes the alleged deprivation). Plaintiff may also
 9   include any allegations based on state law that are so closely related to his federal allegations that
10   “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
11             The amended complaint must also contain a caption including the names of all defendants.
12   Fed. R. Civ. P. 10(a).
13             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
14   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he bring unrelated claims against
15   multiple defendants. Id.
16             Any amended complaint must be written or typed so that it so that it is complete in itself
17   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
18   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
19   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
20   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
21   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
22   1967)).
23             Any amended complaint should be as concise as possible in fulfilling the above
24   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
25   background which has no bearing on his legal claims. He should also take pains to ensure that his
26   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
27   and organization. Plaintiff should carefully consider whether each of the defendants he names
28   /////
                                                         3
 1   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
 2   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
 3                                                 Conclusion
 4          Accordingly, it is ORDERED that:
 5          1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
 6          2.      Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30 days
 7   from the date of service of this order; and
 8          3.      Failure to file an amended complaint that complies with this order may result in
 9   the dismissal of this action for the reasons stated herein.
10   DATED: February 6, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
